DETAILED ACTION
Notice to Applicant
Claims 1-20 are pending and are examined herein. This is the first action on the merits.

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: The closet prior art is perhaps US 2019/0181508 to Kim et al. Kim teaches bus bars and a holder with a pair of plates that are elastic and bent in opposite directions, but the bent plates for holding a portion of the bus system are bent in the second, non-cell arrangement direction (see Fig. 4 below show ST and TE). 

    PNG
    media_image1.png
    969
    681
    media_image1.png
    Greyscale

Moreover, a “central bent portion” of the bus bars between the coupling portions is not what is held between the bent plates (compare Fig. 4’s bus bars with a voltage sensing portion to the instant Figs.). Although Kim also teaches a wall with projections in opposite directions as a support for the central bent portion of the bus bars, the projections are not “elastic” and the wall is a single wall, not two plates, as claimed (see Fig. 4). 
	US 2018/0076491 to Shoji et al. is also close to the instant invention. Shoji teaches a flexible conductive member with a bent portion resting on two bent plates that are elastic (Fig. 3). 

    PNG
    media_image2.png
    1082
    706
    media_image2.png
    Greyscale

But the conductive members 40 are not “bus bars” with “coupling portions at opposite ends thereof” as claimed, and the bus bars themselves 30 are not bent, although two flexible hooks 51 (arguably “plates”)  do hold them in place. There is no “central bent portion” of the bus bars, however, “extending around corresponding pairs of elastic pieces to surround the corresponding pairs of elastic pieces” and there is no motivation in Shoji or the other prior art to modify the bus bars to be bent so as to rest on top of the flexible elastic hooks 51/24b as is shown in the instant figures, nor to bend the bus bars in some other way that might read on the claim as written. See also US 2018/0076429 to Shoji et al., which shows a bent bus bar with the central bent portion resting on a wall 26, but not “extending around corresponding pairs of elastic pieces to surround the corresponding pairs of elastic pieces,” even if flat portions of the bus bars have holes 32 for inserting the elastic bent plates 25 (Fig. 9):

    PNG
    media_image3.png
    1064
    678
    media_image3.png
    Greyscale

	It was conventional in the art to have a bent bus bar with two coupling portions, wherein the bent portion rests on a single wall, even a hollow single wall. See US 2018/0034021 (Fig. 5):

    PNG
    media_image4.png
    377
    455
    media_image4.png
    Greyscale

See also US 2017/0288183 (Figs. 1-2):

    PNG
    media_image5.png
    496
    694
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    553
    717
    media_image6.png
    Greyscale

But these conventional holders do not teach the claimed pair of plates with elastic pieces bent from the pairs of plates in opposite directions along the stacking direction, with a central bent portion of the bus  bar resting on or “surrounding” the pair of plates. Similar art that might also be cited for these conventional holding structures includes US 2017/0244091, US 2015/0171405, US 2015/0079447, and KR 20-2017-0001766.
	Other designs for bus bars holders accommodating bent bus bars include US 2012/0121966, which teaches flexible bent plates 124 for securing a bus bar coupling portion, but does not teach the claimed combination of features (Figs. 1-3); KR 10-2018-022480 which teaches a pair of walls with projections, but no bus bar that extends over or around it (Figs. 3-4); and JP 2012-164477 and JP 2014-232633 which teach bus bars in holders having projections for holding the bus bar, but no pair of walls at the central portion of said bus bars. Furthermore, there does not appear to be sufficient motivation or teaching in the art to modify the prior art of record in a way that would read on the claimed structure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723